              Case 2:13-cv-01183-HDM-NJK Document 914
                                                  912 Filed 12/12/19
                                                            12/03/19 Page 1 of 4
                                                                               5



 1

 2

 3

 4

 5

 6

 7
                                           UNITED STATES DISTRICT COURT
 8
                                                 DISTRICT OF NEVADA
 9
      SHIGE TAKIGUCHI, FUMI NONAKA,                                Case No.: 2:13-cv-01183-HDM-NJK
10    MITSUAKI TAKITA, TATSURO SAKAI,                              [Hon. Howard D. McKibben]
      SHIZUKO ISHIMORI, YUKO NAKAMURA,
11    MASAAKI MORIYA, HATSUNE HATANO, and                          [PROPOSED] JUDGMENT IN A
      HIDENAO TAKAMA, Individually and On Behalf                   CIVIL CASE
12    of All Others Similarity Situated,
13                           Plaintiff,
14              v.
15    MRI INTERNATIONAL, INC., EDWIN J.
      FUJINAGA, JUNZO SUZUKI, PAUL MUSASHI
16    SUZUKI, LVT, INC., dba STERLING ESCROW,
      and DOES 1-500,
17
                             Defendants.
18

19
20            IT IS HEREBY ORDERED AND ADJUDGED as follows:
21            1.        Unless otherwise defined herein, all terms that are capitalized herein shall have the
22   meanings ascribed to those terms in the Settlement Agreement.
23            2.        The Court has jurisdiction over the subject matter of the Settlement Agreement with
24   respect to and over all parties to the Settlement Agreement, including Class Members, MRI International,
25   Inc. and Edwin Fujinaga.
26            3.        Final approval of a class action settlement is appropriate under Federal Rules of Civil
27   Procedure 23(e) if the settlement “is fundamentally fair, adequate and reasonable.” Officers for Justice v.
28   Civil Serv. Comm’n, 688 F.2d 615, 625 (9th Cir. 1982). In determining whether the settlement is “fair,

     4839-2376-0739.1                                         1
                                          [PROPOSED] JUDGMENT IN A CIVIL ACTION
              Case 2:13-cv-01183-HDM-NJK Document 914
                                                  912 Filed 12/12/19
                                                            12/03/19 Page 2 of 4
                                                                               5



 1   adequate and reasonable,” the Court should consider “the strength of plaintiffs’ case; the risk, expense,

 2   complexity, and likely duration of further litigation; the risk of maintaining class action status throughout

 3   the trial; the amount offered in settlement; the extent of discovery completed and the stage of the

 4   proceedings; the experience and views of counsel; the presence of a governmental participant; and the

 5   reaction of the class members to the proposed settlement.” Id.

 6            4.        First, the Court is satisfied that the parties have engaged in extensive litigation and that the

 7   Settlement was reached after arms-length negotiations by capable counsel, and was not the product of

 8   fraud, overreaching or collusion among the parties.

 9            5.        Second, the risks of ongoing litigation also support the Court’s final approval of the

10   Settlement. Through the Settlement, the parties have reduced the scope of the ongoing litigation and

11   lessened the expense and burden of trial.

12            6.        Third, although the Settlement does not result in a monetary contribution by Defendants,

13   the Settlement is fair and reasonable in light of the fact that all of the assets owned by Defendants are

14   already in the possession and control of the Court-appointed receiver in the parallel action, U.S.

15   Securities and Exchange Commission v. MRI International, Inc., et. al., U.S. District Court of Nevada,

16   Case No. 2:13-cv-01658. The Settlement, however, provides Plaintiffs with a $442,200,000 judgment,

17   which Plaintiffs will be able to enforce in the event undisclosed assets are discovered. In return,

18   Plaintiffs have agreed to a reasonable and fair release of the claims against Defendants.

19            7.        Fourth, the views of Plaintiffs’ counsel, who are experienced in litigating and settling

20   antitrust class actions, weigh in favor of final approval. Linney v. Cellular Alaska P’Ship, No. 96-3008-

21   DJL, 1997 WL 450064, at *5 (N.D. Cal. July 18, 1997), aff’d 151 F.3d 1234 (9th Cir. 1998). Plaintiffs’

22   counsel have conducted an extensive investigation into the factual and legal issues raised in this Action

23   and endorse the Settlements as fair, adequate, and reasonable.

24            8.        Finally, the reaction of the Class members supports final approval. There were 23

25   requests for exclusion and 19 Class Members who objected to the settlement out of approximately 8,700

26   Class members.

27            9.        Accordingly, the Court finds that the Settlement is fair, adequate, and reasonable within

28   the meaning of Federal Rules of Civil Procedure 23(e).


     4839-2376-0739.1                                          2
                                       [PROPOSED] JUDGMENT IN A CIVIL ACTION
              Case 2:13-cv-01183-HDM-NJK Document 914
                                                  912 Filed 12/12/19
                                                            12/03/19 Page 3 of 4
                                                                               5



 1            10.       Federal Rules of Civil Procedure 23(c)(2)(B) sets forth the standards that must be met

 2   when sending notice of a proposed class action settlement. It requires that the notice be clear, concise

 3   and in plainly understood language, and must set forth “(i) the nature of the action; (ii) the definition of

 4   the class certified; (iii) the class claims, issues, or defenses; (iv) that a class member may enter an

 5   appearance through an attorney if the member so desires; (v) that the court will exclude from the class

 6   any member who requests exclusion; (vi) the time and manner for requesting exclusion; and (vii) the

 7   binding effect of a class judgment on members under Rule 23(c)(3).”

 8            11.       The Court finds that the notice program approved by the Court on August 16, 2019 has

 9   been implemented and complies with Federal Rules of Civil Procedure 23(c)(2)(B). Notice was sent to

10   all Class Members by mail. The notice provided a clear description of Class Members’ rights and

11   options under the Settlement. The notice explained how to request to be excluded from the Settlement,

12   how to object to the Settlement, how to obtain copies of relevant documents, and how to contact Class

13   Counsel and the Notice Administrator.

14            12.       The Notice Administrator, approved by the Court, set up a telephone hotline and a website

15   where Class Members can access copies of the Settlement Agreement and other relevant documents in

16   both English and in Japanese. Class members could also object to the Settlement by mail.

17            13.       By means of this Final Approval Order, the Court hereby enters final judgment in this

18   action as between Plaintiffs and Defendants MRI International, Inc. and Edwin Fujinaga, as defined in

19   Federal Rule of Civil Procedure 58(a)(1).

20            14.       All Released Claims of Plaintiffs and the Class, except for the 23 Class Members who

21   requested to be excluded from this settlement, are hereby released as against MRI International, Inc. and

22   Edwin Fujinaga. The following Class Members are excluded from this settlement and shall not release

23   his or her claims against MRI International, Inc. and Edwin Fuginaga: (1) Keiko Hirano; (2) Hiromitsu

24   Ikeda; (3) Naoko Ishida; (4) Shigemi Kaneko; (5) Mayumi Kaneko; (6) Ryoichi Kotera; (7) Tomoko

25   Kotera; (8) Maiko Kubo; (9) Mika Kurokawa; (10) Fumiko Maruoka; (11) Mitsuo Morinaga; (12)

26   Yoshiyuki Ozaki;1(13) Yukie Ozaki;2(14) Miyako Ohtuka; (15) Tomotoshi Toida; (16) Harumi Kitano;

27   (17) Yoko Tanaka; (18) Mariko Azuma; (19) Mariko Tsutsumi; (20) Kaori Isogaki; (21) Minoru

28   Tsukuda; (22) Noriko Teshima; and (23) Tosie Muto.
     ______________________________________________________________________________________________________________
     1. Also identified as Yoshiyuki Okazaki. (ECF No. 906 at 2).
     2. Also identified as Yukie Okazaki. (ECF No. 906 at 2).
     4839-2376-0739.1                                        3
                                      [PROPOSED] JUDGMENT IN A CIVIL ACTION
              Case 2:13-cv-01183-HDM-NJK Document 914
                                                  912 Filed 12/12/19
                                                            12/03/19 Page 4 of 4
                                                                               5



 1            15.       Without affecting the finality of the Court’s judgment in any way, the Court retains

 2   jurisdiction over this matter for purposes of resolving issues relating to the interpretation, administration,

 3   implementation, effectuation and enforcement of the Settlement.

 4            16.       The Court hereby appoints Heffler Claims Group as the Claims Administrator and orders

 5   that the Claims Administrator take all actions necessary to comply with this Final Approval Order and

 6   the terms of the Settlement, including the establishment of a Qualified Settlement Fund. All expenses

 7   and fees incurred by Claims Administrator shall be paid from the Settlement Fund.

 8            17.       The parties and the Claims Administrator are hereby ordered to comply with the terms of

 9   the Settlement.

10            18.       Judgment is entered in favor of the Plaintiffs and the Class, excluding (1) Keiko Hirano;

11   (2) Hiromitsu Ikeda; (3) Naoko Ishida; (4) Shigemi Kaneko; (5) Mayumi Kaneko; (6) Ryoichi Kotera; (7)

12   Tomoko Kotera; (8) Maiko Kubo; (9) Mika Kurokawa; (10) Fumiko Maruoka; (11) Mitsuo Morinaga;

13   (12) Yoshiyuki Ozaki;3(13) Yukie Ozaki;4(14) Miyako Ohtuka; (15) Tomotoshi Toida; (16) Harumi

14   Kitano; (17) Yoko Tanaka; (18) Mariko Azuma; (19) Mariko Tsutsumi; (20) Kaori Isogaki; (21) Minoru

15   Tsukuda; (22) Noriko Teshima; and (23) Tosie Muto, and jointly and severally against Defendants MRI

16   International, Inc. and Edwin Fujinaga in the amount of Four Hundred Forty Two Million Two Hundred

17   Thousand Dollars ($442,200,000), plus post judgment interest at athe statutory
                                                                        rate        ratepursuant
                                                                             of 1.59%    under to 28 U.S.C.

18   §1961(a).

19            19.       Each party to bear its own costs and attorneys’ fees except as provided by the Settlement

20   and the Court’s orders.

21

22            December 12
     Dated: ____________________, 2019
                                                             _______________________________________
23                                                           HOWARD D. MCKIBBEN
                                                             United States District Judge
24

25

26

27

28
     ____________________________________________________________________________________________________________
                                            CERTIFICATE OF SERVICE
     1.3.See
          Seeid.
              id.n.1.
                  n.1.
     2.4.See
          Seeid.
              id.n.2.
                  n.2.
     4839-2376-0739.1                                        4
                                      [PROPOSED] JUDGMENT IN A CIVIL ACTION
